SAVOIE, Judge.
Carl Dabney, a juvenile, was adjudicated delinquent for purse-snatching. He was ordered committed to the custody of the Department of Corrections for a term not to exceed his twenty-first birthday. Neither the adjudication nor the commitment gave rise to any ground of appeal. Before us, counsel for Carl Dabney complains only, and rightly as we find, that the Family Court Judge has imposed improper restrictive conditions on the Department of Corrections.
Dabney’s commitment order reads, in pertinent part:
“No weekend passes, parole, leaves or Christmas holidays, etc. for one year. Not eligible for parole for two years.”
For the reasons this day assigned in the case of “State of Louisiana, In the Interest of Leonard Guy,” 413 So.2d 657, the commitment order herein is hereby amended by striking out the restrictive conditions quoted in full above. As so amended, the judgment is affirmed.
AMENDED AND AFFIRMED.